Citation Nr: 1439194	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a foot disability other than pes cavus and cellulitis, secondary to cellulitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to April 1948. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In March 2011, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO. In April 2011, he withdrew his DRO hearing request. The Veteran testified before the undersigned at a June 2012 hearing at the RO. A transcript of that hearing has been associated with his claims folder. 

The procedural history of this case is unusual.  In August 2012, the Board issued a decision denying entitlement to a compensable rating for old cellulitis with infection of the sole of the left foot. (While the Board also mentioned that this disability was "due to a healed simple fracture" in the issue's title, this was in error as the Veteran has never had a foot fracture, but instead suffered a jaw fracture. See May 1949 RO rating.).  In this decision, the Board referred a claim of service connection for "a left foot disability other than old cellulitis with infection of the sole of the left foot, secondary to the cellulitis." 

The Veteran appealed the Board's August 2012 decision only with respect to the referred issue of "a left foot disability other than old cellulitis with infection of the sole of the left foot, secondary to the cellulitis." The Veteran's attorney before the Court of Appeals of Veteran's Claims (Court) filed the initial brief in May 2013 and the VA Office of General Counsel filed a reply on an unknown date. In the reply, it was noted the RO was in the process of adjudicating the referred claim of "a left foot disability other than old cellulitis with infection of the sole of the left foot, secondary to the cellulitis." 

In August 2013, the RO issued a rating decision granting service connection for "pes cavus, acquired (also claimed as muscle damage, toes curl up, callous on ball of foot, ingrown toenail, previously denied as pes cavus with callosity of 4th metatarsal head)" with an evaluation of 30 percent, effective March 31, 2009. In October 2013, the Veteran filed a reply brief which did not acknowledge the grant of service connection of pes cavus. In December 2013, the Court issued a Memorandum Decision sustaining the increased rating claim adjudicated in the August 2012 decision, but finding that the Board had jurisdiction over "a foot disability other than cellulitis secondary to cellulitis." 

As the RO has already granted service connection for pes cavus, the Board has re-characterized the issue on the title page. 

While other claims were also referred in the August 2012 decision, the Court and the Veteran were silent with respect to them. Also in the August 2013 RO rating, the RO denied claims of service connection for a low back and right knee disability. The Veteran filed a notice of disagreement (NOD) only with respect to the right knee disability. A January 2014 statement of the case (SOC) was issued. The Board finds no appeal form of record. In August 2014, the Veteran's representative waived all evidence in the file since the December 2011 SOC. The Board only finds the issue of entitlement to a foot disability other than pes cavus and cellulitis, secondary to cellulitis before it at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDING OF FACT

The evidence is against a finding that the Veteran has a foot disability other than pes cavus and cellulitis, to include as secondary to cellulitis. 



CONCLUSION OF LAW

The criteria for service connection for a foot disability other than pes cavus and cellulitis, secondary to cellulitis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155 (West 2002); 38 C.F.R. §§ 3.304, 3.310, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (DC) 5276-5284 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In September and December 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). 

Here, as to the claim being decided on appeal, relevant service treatment and other medical records have been associated with the claims file. Private and VA medical records are in the file. The Veteran was afforded several VA examinations. In July 2013, the RO contacted the Veteran's treating VA podiatrist to clarify all of his left foot symptoms. The July 2013 VA opinions are fully adequate because they sufficiently addressed the rating criteria as applied to the left foot regarding all foot disabilities. 

As mentioned, the Veteran's representative waived agency of original jurisdiction review of all evidence in the file that came after the December 2011 SOC. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the June 2012 Board hearing shows that the Veteran gave information regarding his increased rating claim and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran has not raised complaints regarding the conduct of the hearing; neither has his representative, who was present at the hearing. The Board finds the duties to notify and to assist have been met. 

Secondary Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; this applies only to diseases that are listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, foot disabilities are not listed and as a result this avenue of entitlement is not available. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. 

The Board must also assess the credibility, and probative value of the evidence of record in its whole. In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. In determining the probative weight, a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. See Nieves-Rodriguez, 22 Vet. App. 295. 

Finally, regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2013). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

Here, the Veteran has complained of a callus and an arch problem with his left foot (see June 2012 Board transcript, p 11).  He is competent and credible in raising such complaints. See 38 C.F.R. § 3.159(a)(2); Caluza, 7 Vet. App. 498. The Veteran is currently service-connected for unilateral pes cavus, acquired (also claimed as muscle damage, toes curl up, callous on ball of foot, ingrown toenail, previously denied as pes cavus with callosity of 4th metatarsal head under 38 C.F.R. § 4.71a, Diagnostic Code 5278 (addressing claw foot or pes cavus, the criteria for which contemplate hammertoes) at 30 percent disabling, which is the maximum rating for one foot. 

Service connection is also in effect for old, healed, cellulitis with infection of the sole of the left foot, under DC 7820-7806 (addressing skin infections and dermatitis or eczema). The Court sustained the Board's determination as to the rating regarding cellulitis in the December 2013 Memorandum Decision; further discussion of the cellulitis or skin disabilities is not warranted. 

The 30 rating for unilateral pes cavus includes marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity. See 38 C.F.R. § 4.71a, DC 5278. 

Here, the July 2013 VA podiatry opinion and treatment records show that the Veteran had metatarsalgia of the left foot with a scar/callus of the sub third and fourth metatarsal heads secondary to rigid hammertoes and a distally displaced fat pad. A July 2013 VA addendum by the podiatrist noted that contractures were same as hammertoes.  The podiatrist noted that pes cavus and hammer toe symptoms were only in the left foot, indicating that they were caused by a left foot injury in service.  In response to a request for clarification by the RO, the podiatrist stated the Veteran's symptoms consisted of all hammer toes of the left foot, very painful callosities and tenderness under the metatarsal heads. 

A review of the VA and private records in the file reflects that the treating VA podiatrist's assessment of the symptoms matches the Veteran's symptoms. See Nieves-Rodriguez, 22 Vet. App. 295. As a result, the Board finds no disabilities of the left foot not already addressed beyond the already service-connected pes cavus and cellulitis disabilities; the first element of service connection is not satisfied. Shedden, 381 F.3d at 1167. 

The reasonable doubt rule does not apply as the evidence is not in equipoise; consequently, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a foot disability other than cellulitis and pes cavus, secondary to cellulitis, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


